Muuroney, Judge: Respondent determined a deficiency in petitioners’ 1961 income tax in the amount of $894.30. The issue is whether Ramon M. Greenberg, who will be called petitioner, is entitled to a deduction for the amount he paid in 1961 for psychoanalytic training at the Boston Psychoanalytic Institute. FINDINGS OF FACT Some of the facts have been stipulated and they are found accordingly. Petitioner is by profession a psychiatrist. The minimum qualification of a doctor as a psychiatrist is achieved by graduation from a recognized medical school, 1 year of general internship, and 1 year of specialized residency in an approved institution treating mental disorders. The institution must be approved by the American Medical Association and the American Psychiatric Association. A psychiatrist who has achieved the minimum qualification may properly practice psychiatry without any further training. No special examination is required in order to qualify for the practice of psychiatry but maximum formal recognition is achieved by additional years as a resident physician in a mental institution, additional years of practice of psychiatry, and passing examinations set by the American Board of Psychiatry and Neurology. Petitioner graduated from Harvard Medical School in June of 1954. He was an intern in the Boston City Hospital from July 1954 until June of 1955. He then had a year (July 1955 to June 1956) of residency in the neurological unit of that hospital. He spent the next year (July 1956 through June 1957) as a psychiatric resident at the Boston Veterans’ Administration Hospital and the following year through June 1958 as a psychiatric resident at the Cincinnati General Hospital. From July 1958 to July 1960 petitioner was a medical officer in the U.S. Air Force. After his military service he again became associated with the Boston Veterans’ Administration Hospital, and in March of 1961 he passed his psychiatric board examination. It was during petitioner’s first year of residency at the Boston Veterans’ Administration Hospital that he applied for admission to the Boston Psychoanalytic Institute. His application was accepted but he did not start his analysis or training at the institute until August of 1960, after he had completed his military service. The Bulletin of the Boston Psychoanalytic Institute for the years 1961-62, which is a stipulated exhibit, contains the following opening paragraph: The Boston Psychoanalytic Institute, the professional school of the Boston Psychoanalytic Society and Institute, Inc., is an approved training unit of the American Psychoanalytic Association. Its chief function is the training of psychiatrists who wish to specialize in the clinical practice of psychoanalysis and to utilize its method and theory in teaching and research. Candidates who graduate from this training program are eligible for membership in the Boston Phyeho-analytie Society and Institute, Inc., and, two years after graduation, may apply for membership in the American Psychoanalytic Association. Petitioner has continued bis training at tbe institute, wbicb normally consists of 6 or 7 years. He works half time at the Boston Veterans’ Administration Hospital teaching medical students, residents, social work students, and doing research. He also had a part-time private practice of psychiatry. During the year 1961 petitioner paid the institute $3,650 which he deducted as a business expense. In his notice of deficiency respondent disallowed the deduction. In his petition petitioner alleges error in said disallowance on the sole ground that he “incurred analysis expenses of $3,650.00 in the taxable year 1961 in order to maintain or improve needed skills required by him in his profession.” OPINION Section 162(a) of the Internal Revenue Code of 1954 provides as follows: SEC. 162. TRADE OR BUSINESS EXPENSES. (a) In General. — There shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including— Section 1.162-5 (a) (1) of the Commissioner’s regulations provides as follows: Sec. 1.162-5 Expenses for education. (a) Expenditures made by a taxpayer for his education are deductible if they are for education (including research activities) undertaken primarily for the purpose of: (1) Maintaining or improving skills required by the taxpayer in his employment or other trade or business, or In two companion cases that involved two psychiatrists who incurred the same type of expense for their psychoanalytic training as is here involved, we held such expense was not deductible as business expenses. See Arnold Namrow, 33 T.C. 419 (1959), affd. 288 F. 2d 648, certiorari denied 368 U.S. 914 (1961). Again in Grant Gilmore, 38 T.C. 765, we held a practicing psychiatrist and part-time professor of psychiatry at Yale (Helen R. Gilmore) could not deduct expenses incident to her attendance at a psychoanalytic institute. In the above-cited cases the position of the taxpayers was that the expenditures were made primarily for the purpose of improving their skills as psychiatrists and thus deductible under section 1.162-5 (a) (1) above. We held that their attendance at an institute for 6 or 7 years of psychoanalytic training was for the purpose of acquiring a new specialty or a new skill and not for improving or sharpening up a skill they already possessed. Petitioner makes the same argument here and he asks us to overrule Nam/row and adopt the reasoning of the dissenting opinion of Judge Black in that case — much of which is quoted in petitioner’s brief. We are not convinced Namrow was wrongly decided.1 We see no reason to again set forth at length the considerations or reasoning that led us to the conclusion there reached. This case cannot be distinguished from the Namrow and Gilmore cases. The considerations which led to those decisions also govern here. Petitioner makes an effort to distinguish the Namrow and Gilmore cases. Petitioner argues that in those cases the psychiatrists testified they undertook the psychoanalytic training in order to become practitioners of psychoanalysis while here petitioner did not expressly indicate that this was his reason for seeking admission to the institute. He did say his reason for taking the training was to improve his skills as a psychiatrist, but we do not find any place in his testimony where he says this was his primary reason, and at another place in his testimony he said psychiatrists usually take 3 years of residence and sometimes 4 or 5. He had only 2 years of psychiatric residency plus his neurology year but he testified he considered analytic training as continuation of psychiatric residency. Nowhere in his testimony does he say that he does not intend to practice psychoanalysis when he graduates from the institute. In fact, the indications in his testimony are to the contrary. When his attorney asked him his intentions with respect to practicing psychoanalysis when he finished at the institute he gave a long, equivocal answer (about a page and a half in the transcript) which is hard to understand but it rather indicates his intention to treat some patients at the hospital where he works with psychoanalysis, and also use psychoanalysis in his private practice and also retain what he calls his “academic affiliation.” He also said he ex-, pected to receive “referrals” and it is a reasonable inference from all of his testimony that by “referrals” he meant patients referred to him for psychoanalytic treatment. This record would hardly warrant a finding that petitioner did not intend to hold himself out as a practicing psychoanalyst when he completed his 6 year course at the institute. Without indicating that such a plan not to practice (which could be legitimately abandoned the day after graduation 6 years later) would be a factual difference that would point to a legal distinction between this case and Namrow, we hold under the record here that this case and Namrow and Gilmore cannot rationally be distinguished. We are not prepared to abandon the position taken in the cited cases. We hold for respondent. Reviewed by the Court. Decision will ~be entered for the respondent. Hoyt, </., concurs in the result. FoeeesteR, /., dissents.   In Markham v. United States, 245 F. Supp. 505 (S.D.N.Y. 1965), the court cited the Namrow and Gilmore cases and disallowed the claimed deduction for taxpayers’ expenses incurred in securing psychoanalytic training at the National Psychological Association for Psychoanalysts.